THIS SECURITY HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES ARE RESTRICTED AND MAY NOT BE
OFFERED, RESOLD, PLEDGED OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT
PURSUANT TO REGISTRATION OR EXEMPTION OR SAFE HARBOR THEREFROM.

 

No. us $125,000.00

 

OXFORD CITY FOOTBALL CLUB, INC.

 

PROMISSORY NOTE DUE MARCH 31, 2015

 

THIS Note is a duly authorized issuance of up to $125,000.00 of OXFORD CITY
FOOTBALL CLUB, INC., a Florida corporation (the "Company") designated as its
Note.

 

FOR VALUE RECEIVED, the Company promises to pay to TARPON BAY PARTNERS LLC, the
registered holder hereof (the "Holder"), the principal sum of One Hundred Twenty
Five thousand and 00/100 Dollars (US $125,000.00) on March 31, 2015 (the
"Maturity Date"). The note shall carry an annual interest rate of 10%. This Note
is payable in United States dollars, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder The Company will
pay the outstanding principal amount of this Note plus accrued interest in cash
on the Maturity Date to the registered holder of this Note. The forwarding of
such wire transfer shall constitute a payment hereunder and shall satisfy and
discharge the liability for principal on this Note to the extent of the sum
represented by such check or wire transfer plus any amounts so deducted.

 

This Note is subject to the following additional provisions:

 

1.                   The Note is exchangeable for an equal aggregate principal
amount of Note of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange.

 

2.[RESERVED]

 

3.                   This Note has been issued subject to investment
representations of the original purchaser hereof and may be transferred or
exchanged only in compliance with the Securities Act of 1933, as amended (the
"Act"), and other applicable state and foreign securities Jaws. In the event of
any proposed transfer of this Note, the Company may require, prior to issuance
of a new Note in the name of such other person, that it receive reasonable
transfer documentation including legal opinions that the issuance of the Note in
such other name does not and will not cause a violation of the Act or any
applicable state or foreign securities Jaws. Prior to due presentment for
transfer of this Note, the Company and any agent of the Company may treat the
person in whose name this Note is duly registered on the Company's Note Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.

 

4.                   No provision of this Note shall alter or impair the
obligation of the Company, which is absolute and unconditional, to pay the
principal of this Note at the time, place, and rate, and in the coin or
currency, herein prescribed. This Note is a direct obligation of the Company.

 

5.                   The Holder of the Note, by acceptance hereof, agrees that
this Note is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Note except under circumstances which will not
result in a violation of the Act or any applicable state Blue Sky or foreign
laws or similar laws relating to the sale of securities.

 

6.                   This Note shall be governed by and construed in accordance
with the laws of the State of New York. Each of the parties consents to the
jurisdiction of the federal courts whose districts encompass any part of the
City of New York or the state courts of the State of New York sitting in the
City of New York in connection with any dispute arising under this Note and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non coveniens, to the bringing of any such
proceeding in such jurisdictions. Each of the parties hereby waives the right to
a trial by jury in connection with any dispute arising under this Note.

 

7.                   The following shall constitute an "Event of Default":

 

a.                   The Company shall default in the payment of principal on
this Note and san1e shall continue for a period of five (5) days; or

 

b.                  Any of the representations or warranties made by the Company
herein, in any certificate or financial or other written statements heretofore
or hereafter furnished by the Company in connection with the execution and
delivery of this Note shall be false or misleading in any material respect at
the time made; or

 

 

 

 



c.                   The Company shall fail to perform or observe, in any
material respect, any other covenant, term, provision, condition, agreement or
obligation of any Note and such failure shall continue uncured for a period of
thirty (30) days after written notice from the Holder of such failure; or

 

d.                  [RESERVED]

 

e.                   The Company shall (!) make an assignment for the benefit of
creditors or commence proceedings for its dissolution; or (2) apply for or
consent to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business; or

 

f.                   A trustee, liquidator or receiver shall be appointed for
the Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

 

g.                   Any governmental agency or any court of competent
jurisdiction at the instance of any governmental agency shall assume custody or
control of the whole or any substantial portion of the properties or assets of
the Company and shall not be dismissed within sixty (60) days thereafter; or

 

h.                  Any money judgment, writ or warrant of attachment, or
similar process in excess of Two Hundred Thousand ($200,000) Dollars in the
aggregate shall be entered or filed against the Company or any of its properties
or other assets and shall remain unpaid, unvacated, unbonded or unstayed for a
period of sixty (60) days or in any event later than five (5) days prior to the
date of any proposed sale thereunder; or

 

i.                    Bankruptcy, reorganization, in3olvency or liquidation
proceedings 0r other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Company and, if
instituted against the Company, shall not be dismissed within sixty (60) days
after such institution or the Compa'.1y shall by any action or answer approve
of, consent to, or acquiesce in any such proceedings or admit foe material
allegations of, or default in answering a petition filed in any such proceeding;
or

 

 

Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

 

Dated: September 23, 2014

 

OXFORD CITY FOOTBALL CLUB, INC.

 

By: /s/ Thomas Guerriero

Chief Executive Officer

 

 

ATTESTOR

 

By: /s/ Authorized Signatory

 



2

 

 

